           Case 2:19-cr-00219-MJH Document 37 Filed 08/16/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )
                                                  )
MUSTAFA MOUSAB ALOWEMER,                          )    2:19-cr-219-MJH
                                                  )
               Defendant.                         )
                                                  )
                                                  )
                                                  )
                                                  )


                                     HEARING MEMO

Hearing Date: August 16, 2019
Time: 11:38 AM- 11:44 AM
Type of Hearing or Conference: Status Conference
Reporter: N. Re
Deputy Clerk/Law Clerk: J.Biggs/R.Williams

Counsel for Government                                Counsel for Defendant(s)

Soo Song                                              Andrew Lipson

                                                      Interpreter: Ismail Haidar, MPA/Federal
                                                      Court Contract Interpreter

                             Summary of Proceedings

Government and Defense advised anticipates extended discovery as there is information to be
translated from Arabic to English. The Court outlined expectations of timelines and use of time
during discovery process. Order will follow.




                                              1
